Citation Nr: 0634937	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-24 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right knee disability 
as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from March 1987 to 
March 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Secondary service connection may be granted for the 
aggravation of a nonservice-connected condition by a service-
connected condition.  In such circumstances, however, the 
veteran is compensated for the degree of disability (but only 
that degree) over and above the degree of disability that 
existed prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  One of the veteran's claims is that 
his right knee disorder is aggravated by his 
service-connected left knee disability.  In September 2001, 
the veteran produced a note from a doctor practicing with the 
Triangle Orthopaedic Associates, P.A., stating that it is 
possible that the veteran's right knee symptoms are being 
exacerbated by compensatory gait changes precipitated by the 
osteoarthritis in his left knee.  

In June 2005, the Board remanded this appeal to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development, including a compensation and pension 
(C&P) examination to explicitly address whether the veteran's 
right knee disorder: (a) was incurred or aggravated during 
service, (b) was caused by his service-connected left knee 
disability, and (c) was aggravated by his service-connected 
left knee disability.  The January 2006 C&P examination 
report specifically addressed the first two issues, by noting 
that there was no evidence of a right knee injury in service 
and that the right knee pain is not related to the left knee 
injury, then stating that it is less likely than not that the 
right knee pain was caused by the left knee disability.  
Although it is possible to infer from the report that the 
right knee disability was neither caused by nor aggravated by 
the service-connected left knee disability, clarification of 
the opinion would be helpful because the examiner only 
specifically addressed whether the right knee disability is 
"caused" by the left knee disability but did not 
specifically give an opinion whether the veteran's right knee 
disorder was "aggravated" by his service-connected left 
knee disability.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2006) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

The veteran is hereby notified that if an examination is 
scheduled, it is the veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. § 3.158 and 3.655.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center, Washington, D.C., for the following 
action:

1.  If she is available, the examiner who 
conducted the January 2006 examination 
should re-examine the claims file and 
should express an opinion whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's right knee disorder is 
aggravated by his service-connected left 
knee disability (that is, whether there is 
any increase in right knee disability due 
to the service-connected left knee 
disability).  

If the same examiner is not available, or 
if further examination is needed to reach 
such an opinion, then an appropriate 
examination should be scheduled for the 
veteran so that the above opinion can be 
given.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated tests and diagnostic studies 
should be performed and their results 
included in the examiner's report.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


